DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
All pending claims 1-20 filed October 27, 2022 are examined in this final office action necessitated by amendment. 
Response to Arguments
35 USC 101 Subject Matter Eligibility
Applicant’s arguments, see remarks filed October 27, 2022 with respect to subject matter eligibility, have been fully considered and are persuasive.  The rejection of claims 1-20 under 35 USC 101 are withdrawn. Applicant satisfied subject matter eligibility requirements under Step 2B. In Step 2B, the independent claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. 
When taken in combination together, the subject matter offers substantially more than the sum of the functions of the steps when each is taken alone:
generating, by the processor, a visualization from the stored data for a period including a representation of at least a factor of the pricing data for each of a plurality of areas associated with location identifiers including one of which the data identifying the location is associated; and
outputting, by the processor, the visualization as a heat map of a shopping area within the store depicting when and where item sales occurred within the shopping area and changes to the heat map over time.
35 USC 103
Applicant’s arguments, see remarks filed October 27, 2022 with respect to the rejection(s) of claim(s) 1-20 under obviousness, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. Cozad-Cardno was withdrawn in favor of Cozad-Maan necessitated by amendment. Arguments are hinged solely upon Cozad-Cardno and are therefore rendered moot.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-9, 11, 12 and 16-20 are rejected under 35 USC 103 as being unpatentable over Cozad, US 2013/0173435, in view of Maan et al., US 2019/0392220 “Maan,” 
In Cozad see at least:
(underlined art text is for reader convenience and emphasis)
Regarding claim 8. A method comprising:
[Cozad: Abstract]  Techniques for managing product location information are described. Managing product location information may include collecting, storing, generating, and synthesizing information about the location of products or other items in a store, retail location, warehouse, or other location. In one embodiment, a user operates a mobile device (e.g., scanner, smart phone) to efficiently scan item identifiers corresponding to items on the shelves of a store. In some cases, the user need only scan a single item identifier in a section or shelf, which is then used to obtain information about other items in that section, such as based on a planogram or other store inventory information. In some embodiments, shelves, sections, and/or aisles include location identifiers that can be scanned in order to reset, save, and/or initialize a record that stores information about products located at that shelf, section, or aisle.
receiving, via a network by a processor, sale data including an item identifier and data identifying a location of where the item identifier was captured;
[Cozad: 0016] In one embodiment, the mobile device receives an indication of an initial position in a store. Then the mobile device receives a series of item identifiers that each correspond to one of multiple items located on a shelf in the store. Typically, the item identifiers are received from a scanner (e.g., barcode scanner, RFID scanner) operated by a user who is traversing the shelf and scanning one item after another. The mobile device sends (e.g., to a remote server) and/or records each item's unique location and then receives an indication that the user has reached the end of the shelf (or section), at which point the mobile device prepares to set or adjust store aisle location information for a next group of items without any additional input from the user. In this manner, the user can scan one shelf after another with minimal inputs (typically just an indication of a beginning or end of shelf) to the mobile device, and without any manual entry of store aisle location information (e.g., product identifier, shelf number, aisle number, section number, etc.).
[Cozad: 0022] FIG. 1.1 is an example block diagram illustrating product location information management according to an example embodiment. In particular, FIG. 1.1 shows a user 104 operating a scanning device 130 in cooperation with a mobile device 120 to obtain store aisle location ("SAL") information for items 150a-150c. The items 150 are arranged within a shelving unit 140 comprising shelves 142a-142e. In particular, the items 150 are located on shelf 142b. The mobile device 120 includes logic 122 which may be an application or other module that is configured to facilitate the efficient collection of SAL information, as discussed herein.
[Cozad: 0029] The screen 1.200 further includes a SAL information display section 1.206 that includes a table used to display information about items as they are scanned by the user. The table displays item number, scan or collection order, UPC number, product name, company name, number of facing for that associated product (e.g., facing information).
storing, by the processor, the item identifier, data identifying the location, time of day, and pricing data to a database;
Rejection is based in part upon the teachings applied to claim 8 by Cozad and further upon the combination of Cozad-Maan.
In Cozad see at least:
[Cozad: 0054] In some embodiments, search results may be based at least in part on what locations are near the present location of a user. For example, search results may include results or suggestions (possibly based on paid placement) for products that are known to be within reach or otherwise very nearby a user's current location. The user's current location may be learned in various ways, such as via a GPS in the user's mobile computing device or based on a bar code scanned by the user at the store (e.g., to obtain dietary or price information regarding a product on a shelf). Please note: For examination purposes, Cozad collects price information.
Although Cozad implements a heat map and collects information within a retail store, e.g. item, item location, item identifier and pricing, Cozad does not expressly mention collecting time of day information. Maan on the other hand would have taught Cozad such techniques.
In Maan see at least:
[Maan: 0088] Generally, server 316 is configured to provide commerce services for one or more merchants e.g. in the form of Software-as-a-Service (SaaS). For example, server 316 may be configured to host on-line stores for different merchants and store information related to transactions such as point-of-sale and/or on-line transactions. The transaction information may be any information associated with the sale or the offering for sale of a product or service, which, for example, could include products or services purchased, and/or information identifying the transaction (e.g. time, date, location), customer, delivery (e.g. shipping location), etc. Such services may alternatively be provided by the e-commerce platform 100. In the example of FIG. 5, server 316 is further configured to communicate with a plurality of cameras 320.sub.1, 320.sub.2, . . . 320.sub.n. Cameras 320 may be strategically disposed within a retail location housing the POS device 152 and positioned to capture images from the retail location that identify the condition of the retail location at the time of a transaction. For example, the cameras 320 may be positioned to capture images of the POS devices 152, customers, retail agents, merchandise located within the retail location, and/or an entrance/exist within the retail location.
[Maan: 0095] For example, based on the captured video/images, the server 316 (or some other device connected thereto) may be configured to store and/or present information regarding the number of customers located within the retail location to the user to provide information about customer traffic and compared to sales data for a corresponding time period to provide information about customer-to-sales conversion rates. A customer traffic heat map image correlated to time of day over the course of a period of time may be presented to the merchant. In another embodiment, the server 316 may be configured to count customer traffic, binary events, such as objects moving in camera frame, to discern customer traffic indirectly and optionally correlating the binary events to sales data to customer purchase data over the same time period to determine a specific conversion rate or to determine an ambiguous spectrum, such as “high conversion rate” and “low conversion rate.” Further, the server 316 may be configured to analyze images or video related to transactions to determine whether the retail location was busy or not busy at the time of a specific transaction. ….
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Maan, which collect time of day information, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Maan to the teachings of Cozad would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
iterating, by the processor to the receiving for a plurality of sale data of a store and plurality of purchased items associated with the store;
Rejection is based upon the teachings and rationale applied to claim 8 and further upon the combination of Cozad-Maan. In Cozad-Maan, a customer traffic heat map image correlated to time of day over the course of a period of time may be presented to the merchant indicates an iterating process.
generating, by the processor, a visualization from the stored data for a period including a representation of at least a factor of the pricing data for each of a plurality of areas associated with location identifiers including one of which the data identifying the location is associated; and outputting, by the processor, the visualization as a heat map of a shopping area within the store depicting when and where items sales occurred within the shopping area and changes to the heat map over time.
Rejection is based upon the teachings and rationale applied to claim 8 and further upon the combination of Cozad-Maan regarding visualization generation and outputting a heat map.
In Cozad-Maan see at least:
[Cozad: 0060] … In some embodiments, a "heat map" of a section, aisle, or entire store may be generated, in order to graphically depict areas or regions of a store that are particularly high (e.g., colored red to indicate "hot") or low (e.g., colored "blue" to indicate "cold") revenue generators.
[Maan: 0095] … A customer traffic heat map image correlated to time of day over the course of a period of time may be presented to the merchant.
Regarding claim 1: Rejection is based upon the teachings and rationale applied to claim 8 and further upon the combination of Cozad-Maan regarding system computing elements, see at least Cozad: Fig. 6 (memory, display, CPU etc.).
Regarding claims 5-7, 9, 11, 12 and 16: Rejections are based upon the teachings and rationale applied to claims 1 and 8.
Regarding claim 17: Rejection is based upon the teachings and rationale applied to claim 8 and further upon the combination of Cozad-Maan regarding system computing elements, see at least Cozad: Fig. 6 (memory, display, CPU, network interface, etc.).
Regarding claims 18-20: Rejections are based upon the teachings and rationale applied to claims 8, 17 and dependents of claim 8 reciting similar subject matter.
Claims 2, 3 and 10 are rejected under 35 USC 103 as being unpatentable over Cozad, US 2013/0173435, and Maan, US 2019/0392220, as applied to claims 1 and 9, further in view of Scipioni et al., US 2013/0103608 “Scipioni.”
Rejections are based in part upon the teachings and rationale applied to claims 1 and 9 by Cozad-Maan, and further upon the combination of Cozad-Maan-Scipioni. Although Cozad-Maan collect item location in a store via the user’s mobile device, e.g. GPS, Cozad-Maan do not expressly mention the use of beacons placed within the store. Scipioni on the other hand would have taught Cozad-Maan such techniques using beacons for in-store location determination.
In Scipioni see at least:
[Scipioni: 0006] One of the broader forms of the present disclosure involves a method. The method involves: determining a location of a user inside a facility; accessing, by a processor of a service provider, an information map of the facility based on at least one of: electronic scans of items in the facility made by the user and a planogram of the facility; and offering a service based on the information map and the location of the user.  
[Scipioni: 0014] Rapid advances in the fields of telecommunications and integrated circuits have led to the popularization of portable electronic devices. In addition to telecommunication and computing capabilities, these portable electronic devices are often equipped with cameras, Global Positioning System (GPS) transceivers, and various kinds of sensors such as accelerometers, proximity sensors, ambient light sensors, compasses, gyroscopes, etc. These features, along with the communication and computing capabilities, make the modern day portable electronic devices very versatile and powerful.
[Scipioni: 0022] The user's position inside the store A is shown in the interface 20C. The user's location may be determined using several methods. In certain embodiments, electronic beacons may be placed at various locations inside the store. These beacons may be RFID devices in some embodiments. Each beacon may be associated with an aisle or an item type such as beers or coffee. The locational information of the beacons is also sent to the service provider offering the app 35 of FIG. 1. When the user walks around in the store, as he approaches a particular item, the beacon associated with that item senses the user's presence by way of electronic communication with the user's portable electronic device. As such, the user's location inside the store can be determined using the beacons. It is understood that multiple beacons may also be deployed for each aisle or for each product type. Accordingly, the location of the user may be determined with greater precision.
[Scipioni: 0024] Though RFID devices have been used to illustrate "beacons" herein, it is understood that beacons are not limited to RFID devices and may in fact include other suitable devices such as cameras or other types of electronic communication devices in alternative embodiments. For example, in some embodiments, beacons may include micro-GPS electronic communication devices, for example micro-GPS transceivers or transmitters.
[Scipioni: 0027] However, the planogram may be altered or tweaked by managers (or another person in charge) of a regional store. Thus, to construct a more precise and accurate map, other techniques may be used. In some embodiments, the user may use the portable electronic device to electronically scan the items, for example by taking a picture of either the item itself or its bar code. The electronic scan of the item is communicated to the service provider, which may utilize a computer server to store such information. Also as discussed above, the user's location may be determined by beacons or other suitable methods such as triangulation using electronic communication signals. Since the user's location is known, and an electronic scan of the item by the user is detected, then it follows that the scanned item is near the user's present location. This information may be gathered and stored by the service provider.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Scipioni, which utilize in-store beacons to determine a user’s location at time of scanning an item identifier, e.g. picture of the item or its bar code, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Scipioni to the teachings of Cozad-Maan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Claim 4 is rejected under 35 USC 103 as being unpatentable over Cozad, US 2013/0173435, and Maan, US 2019/0392220, as applied to claim 3, further in view of Scipioni, US 2013/0103608, and Olsen et al., US 2017/0272155 “Olsen.”
Rejection is based in part upon the teachings and rationale applied to claim 3 by Cozad-Maan-Scipioni and further upon the combination of Cozad-Maan-Scipioni and Olsen. Although Cozad-Maan-Scipioni utilized GPS for item location (Cozad or Maan), Cozad-Maan-Scipioni do not expressly mention visible light communications (VLC) as means for locating a user within a store. Olsen on the other hand would have taught Cozad-Maan-Scipioni techniques for using visible light sources for location purposes.
In Olsen see at least:
[Olsen: 0012] In an exemplary embodiment, a retail merchandising system includes a plurality of gondolas positioned in a retail space, a plurality of visible light communication (VLC) sources positioned in the retail space, and at least one VLC sensor disposed at a fixed location relative to each of the plurality of gondolas. The plurality of VLC sources and the at least one VLC sensor are configured to cooperatively identify a location of the gondolas in the retail space. The VLC sources may be overhead lights in the retail space. The system may include four VLC sensors respectively positioned at four corners of each of the plurality of gondolas. The VLC sources and the VLC sensors may define the location of the gondolas in terms of x and y coordinates relative to boundaries of the retail space.
[Olsen: 0013] In one arrangement, a system server communicating with the VLC sources and the VLC sensors is programmed to process data received from the VLC sensors to identify the location of the gondolas. In this context, each of the gondolas may define at least one aisle, and the system server may store at least one planogram for each aisle. The system server may be programmed to identify a product location of a specific product in the retail space based on the location of the gondolas and the planograms. A customer mobile device may be configured to receive signals from the VLC sources, where the system server may be programmed to determine a location of the customer mobile device and to communicate with the customer mobile device. The system server may be programmed to identify product information based on the location of the customer mobile device and the planograms, where the system server communicates the product information to the customer mobile device. The product information may be a product discount or special offer.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Olsen, which utilize visible light sources positioned within a retail space for location purposes, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Olsen to the teachings of Cozad-Maan-Scipioni would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Claims 13-15 are rejected under 35 USC 103 as being unpatentable over Cozad, US 2013/0173435, and Maan, US 2019/0392220, as applied to claim 8, further in view of Cardno et al., US 2011/0261049 “Cardno.”
Rejections are based in part upon the teachings and rationale applied to claim 8 by Cozad-Maan and further upon the combination of Cozad-Maan-Cardno.
Although Cozad-Maan implement a heat map and collect information within a retail store, e.g. item, item location, item identifiers, item pricing, and item shipping cost, Cozad-Maan do not expressly mention profit. Cardno on the other hand would have taught Cozad-Maan such techniques.
In Cardno see at least:
[Cardno: Abstract] In a data visualization system, a method of creating a visual representation of data, the method including the steps of providing instructions to an end user to assist the end user in: constructing multiple graphical representations of data, where each graphical representation is one of a predefined type and includes multiple layers of elements that contribute to the end user's understanding of the data; arranging multiple graphical representations of different types within the visual representation in a manner that enables the end user to understand and focus on the data being represented; and displaying the visual representation.
[Cardno: 0011] As a further example, within the Retail Industry, data may include temporal aspects related to an individual transaction such as day, time, day of the week, the proximity of the date of purchase to known holidays. This data may also include special aspects such as the location of the outlet, the relative location of items on the shelves (e.g., aisle, placement within the aisle, height of placement on the aisle). Further examples may include data related to products such as quantity of each individual item purchased, other items in the market basket purchased with the item, price of the items, total value of the transaction, profit margins of the items and an item's shelf life.
[Cardno: 0124] Business Performance Drivers (BPDs): A Business Performance Driver (BPD) is a business metric used to quantify a business objective. For example, turnover, sales. BPDs are Facts (sometimes referred to as measures). Facts are data items that can be counted. For example, Gross Sales; Units Sold. BPDs comprise of: [0125] 1. Measures: Data items that can be counted. For example, Gross Sales; Units Sold. [0126] 2. Dimensions: Data items that can be categorized. For example, Gender; Locations. [0127] 3. Restrictions can be applied to BPDs. These filter the data included. For example a restriction of `State="CA"` may be specified to only include data for California. [0128] 4. Normalizations can be applied to BPDs. These specify (or alter) the time period the BPD refers to. For example--Daily Units Sold, Monthly Profit.
[Cardno: 0133] Examples of a BPD in the Retail Industry may include the maximizing gross sales per unit of area (e.g., square foot, square meter), maximizing the average profitability of transactions over a period of time, or the average ratio of high profit items to low profit items within market baskets.
[Cardno: 0144] Heatmaps: A heat map is a graphical representation of data where the values taken by a variable in a two-dimensional map are represented as colors. A very similar presentation form is a Tree map.
[Cardno: 0165] In the retail industry, examples of a retail business measure may include, for example, store profitability per square foot (or square meter).
[Cardno: 0859] Correlation information can be overlaid over a map of transaction attributes in the form of a heat map. In FIG. 14 a location based heat map is displayed in the form of a department store 1400 having product shelves 1405 and 1410 containing products 1420, 1425, 1435, 1440 and 1445. A heat map indicates high purchase value or volume areas 1455 and highlights products 1430 and 1440. In this embodiment a basket consisting of products 1430 and 1440 is highlighted as a correlation threshold has been exceeded. This threshold may be a magnitude, frequency, time or business performance threshold which may be varied by a user. All correlations between transaction items may be displayed in a more complex heat map. A user may then explore areas of interest by clicking a cursor on the area etc. For example clicking on 1440 may reveal an icon 1450 showing that mainly men buy the item. Supplementary information in numerical, literal or visual form may be displayed as a user explores a region of the heat map. Further detailed information upon which the heat map has been generated may also be displayed.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Cardno, which include factoring profit, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Cardno to the teachings of Cozad-Maan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2019/0213616 (Eppley et al.) “Shopper Traffic Flow Spatial Analytics Based on Indoor Positioning Data,” discloses: [0007] In accordance with one aspect of the present invention, a method of generating item location based shopper impressions based on indoor positioning data of a shopper's location in a store comprises associating a physical location, within a given store, to a plurality of items available at the given store. A plurality of sets of location detail records (LDRs) are obtained, each relating to one of a plurality of shoppers at the given store within a given time frame. The plurality of sets of location detail records (LDRs) are filtered to those filtered LDR sets including at least one LDR associated with an item available at the given store having a given attribute. A pathway of physical journey is plotted through the given store as indicated by a selected one of the filtered LDR set representing one shopper, and a route calculated between an item purchased by the one shopper but not included in the selected filtered LDR set, and a nearest node on the pathway of physical journey, is appended to the pathway of physical journey.
Search strategies revealed Eppley. Further evaluation ruled Eppley out based on the examined independent claims for failing to fairly and reasonably teach subject matter necessary to combine with/replace Cozad and/or Maan.
US 2016/0253707 (Momin et al.) “Methods and Systems for Tracking Users,” discloses: [0009] Embodiments disclosed herein provide systems and methods for tracking users over a geographic area to generate a meaningful display of data. The meaningful display of data may be used by retailers to transmit notifications, coupons, promotions, etc. (referred to hereinafter collectively and individually as “coupons”) to the users. In embodiments, fuel levels of vehicles in a geographic area may be determined, and vehicles having a fuel level below a fuel threshold may be represented as data points over the geographic area.
Search strategies revealed Momin. Further evaluation ruled Momin out based on the currently examined independent claims for failing to fairly and reasonably teach subject matter necessary to combine with/replace Cozad and/or Maan.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/ apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        December 3, 2022